
	
		I
		111th CONGRESS
		1st Session
		H. R. 4055
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Schiff (for
			 himself and Mr. Poe of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize a national HOPE Program to reduce drug use,
		  crime, and the costs of incarceration.
	
	
		1.Short titleThis Act may be cited as the
			 Honest Opportunity Probation with
			 Enforcement (HOPE) Initiative Act of 2009.
		2.FindingsCongress finds the following:
			(1)Crime continues to
			 inflict a severe cost on victims and communities across the country.
			(2)Criminal apprehension and punishment
			 similarly impose substantial costs on taxpayers, with States spending over
			 $50,000,000,000 on corrections in fiscal year 2008, accounting for 1 in every
			 15 State general fund dollars.
			(3)A substantial amount of crime, and a
			 substantial share of prison occupancy, is directly tied to illicit drug
			 consumption. A relatively small group of chronic drug users consumes the vast
			 majority of cocaine, heroin, and methamphetamine in the United States, and
			 approximately three-quarters of this group pass through the criminal justice
			 system at some point. Consequently, reducing drug consumption in the United
			 States requires effectively addressing the drug habits of supervised
			 offenders.
			(4)One in 100 adults is behind bars, and 1 in
			 31 is under some form of criminal justice supervision, including probation and
			 parole. Of the 7,300,000 individuals in the United States who are under
			 criminal justice supervision, the majority (4,300,000) are serving a term of
			 probation in their communities, in lieu of serving time behind bars.
			(5)The failure of
			 individuals serving terms of probation to successfully complete such terms is a
			 major contributor to prison admissions. In 2007, more than 250,000 such
			 individuals were admitted to prison. Consequently, controlling drug use by
			 individuals who are serving a period of probation reduces both national drug
			 consumption and crime rates, and reduces taxpayer burdens.
			(6)Innovations in
			 offender supervision prove that swift, certain, and graduated sanctions for
			 noncompliance can reduce drug use, new crimes, and revocation to
			 incarceration.
			(7)Hawaii’s Opportunity Probation with
			 Enforcement (HOPE) initiative, an offender supervision program to reduce
			 probation violations by drug and other high-risk offenders using a structured
			 sanctions model, has been shown to be highly successful at reducing drug use,
			 crime, and recidivism.
			(8)According to an article in the Journal of
			 the American Medical Association in August of 2009, if the HOPE initiative was
			 replicated effectively in multiple jurisdictions, the program might have
			 broader benefits beyond assisting probationer participants at risk for heavy
			 drug use, such as helping to shrink the market for illegal drugs and the
			 profits of drug trafficking organizations.
			3.HOPE initiative
			 grants
			(a)Program
			 established
				(1)In
			 generalThe Attorney General
			 may establish a competitive demonstration grant program to award grants to
			 State, tribal, and local courts to establish probation programs that reduce
			 drug use, crime, and recidivism by requiring swift, predictable, and graduated
			 sanctions for noncompliance with the conditions of probation, as determined by
			 the Attorney General.
				(2)Number and
			 selection of grants
					(A)NumberThe
			 Attorney General shall have the discretion to award not more than 20 grants
			 under this section.
					(B)SelectionThe
			 Attorney General shall ensure that such grants are awarded in a manner that
			 promotes the strongest proposals, evaluation designs, and geographic diversity
			 of the demonstration programs under this section.
					(b)ApplicationTo be eligible for a grant under this
			 section, a State, tribal, or local court shall, in addition to any other
			 requirements required by the Attorney General, submit to the Attorney General
			 an application that—
				(1)describes the
			 program to be assisted under this section and the need for such program;
				(2)describes a
			 long-term strategy and detailed implementation plan for such program, including
			 how the entity plans to pay for the program after the Federal funding is
			 discontinued;
				(3)certifies that all
			 government entities affected by the program have been appropriately consulted
			 in the development of the program and that there will be appropriate
			 coordination with all such entities in the implementation of the
			 program;
				(4)identifies the key
			 partners that will be included in the program, including the Chief Judge of the
			 court of the relevant jurisdiction and other participating judges in such
			 jurisdiction, State court administrator, probation and parole administrators,
			 jail and prison administrators, prosecutors, public defenders and defense
			 attorneys, and sheriff or police administrators; and
				(5)includes an assurance that the applicant
			 will—
					(A)collect key process measures, including the
			 number of individuals enrolled in the program, the frequency of drug testing of
			 such individuals, the certainty of sanctions for a violation of the terms of
			 probation, the average period of time from detection of a violation to issuance
			 of a sanction for such violation, and sanction severity;
					(B)conduct an
			 unbiased comparison of the outcomes between program participants and similarly
			 situated probationers not in the program, including the positive and negative
			 drug test rates, probation and substance abuse treatment appearance rates,
			 probation term modifications, revocations, arrests, time spent in jail or
			 prison, and total correctional costs incurred; and
					(C)partner with an
			 independent program advisor and evaluator, who will assist the applicant with
			 designing the demonstration program to be carried out with the grant,
			 identifying the appropriate comparison group for the comparison required under
			 subparagraph (A), and measuring
			 relevant outcomes for such comparison.
					(c)Grant
			 usesA grant awarded under
			 this section shall be used by the grantee to establish probation programs
			 that—
				(1)identify for enrollment in the program
			 individuals who are serving a term of probation and who are at high risk of
			 failing to observe the conditions of supervision and of being returned to
			 incarceration as a result of such failure;
				(2)notify
			 probationers of the rules of the probation demonstration program, and
			 consequences for violating such rules;
				(3)monitor probationers for illicit drug use
			 with regular and rapid-result drug screening;
				(4)monitor probationers for violations of
			 other rules and probation terms, including failure to pay court-ordered
			 financial obligations such as child support or victim restitution;
				(5)respond to violations of such rules with
			 immediate arrest of the violating probationer, and swift and certain
			 modification of the conditions of probation, including imposition of short jail
			 stays (which may gradually become longer with each additional violation and
			 modification);
				(6)immediately respond to probationers who
			 have absconded from supervision with service of bench warrants and immediate
			 sanctions;
				(7)provide rewards to
			 probationers who comply with such rules;
				(8)ensure funding
			 for, and referral to, substance abuse treatment for probationers who repeatedly
			 fail to refrain from illicit drugs use;
				(9)establish procedures to terminate program
			 participation by, and initiate revocation to a term of incarceration for,
			 probationers who habitually fail to abide by program rules and pose a threat to
			 public safety; and
				(10)include regular coordination meetings for
			 the key partners of the demonstration program, including the partners
			 identified in the grant application in accordance with
			 subsection (b)(4).
				(d)Determination of
			 program savings
				(1)Grantee savings
			 and reinvestmentEach court receiving a grant under this section
			 shall—
					(A)not later than 12 months after an initial
			 grant award under this section, and annually thereafter through the end of the
			 grant period, calculate the amount of cost savings, if any, resulting from the
			 reduced incarceration achieved through such grant program; and
					(B)report to the
			 Attorney General—
						(i)the
			 amount calculated under
			 subparagraph (A); and
						(ii)the
			 portion of such amount, if any, that will be reinvested for expansion of such
			 grant program.
						(2)Evaluation,
			 guidance, and recommendationsThe Attorney General shall—
					(A)annually
			 evaluate—
						(i)the
			 methods used by courts to calculate the cost savings reported under
			 paragraph (1); and
						(ii)the
			 use of such savings by the courts to reinvest for expansion of the grant
			 program; and
						(B)provide guidance,
			 assistance, and recommendations to such courts relating to the potential
			 reinvestment of such savings for expansion of such grant program.
					(e)Evaluation
			 coordinatorThe Attorney
			 General shall select an entity to serve as the HOPE initiative evaluation
			 coordinator to—
				(1)analyze and
			 provide feedback on the measures and outcomes the individual HOPE initiative
			 demonstration programs are required to collect and conduct, respectively, in
			 accordance with
			 subsection (b)(5);
				(2)ensure consistent
			 tracking of the progress of the demonstration programs carried out under this
			 section, including such measures and outcomes; and
				(3)ensure that the
			 aggregate data from all such demonstration programs is available to each of the
			 programs and the Attorney General.
				(f)Annual
			 reportThe Attorney General shall annually report to Congress on
			 the results of the HOPE initiative carried out under this section.
			(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for grants awarded under this section $25,000,000
			 for each of fiscal years 2010 through 2014, of which not more than $500,000
			 shall be available to the Attorney General in each fiscal year for coordination
			 activities necessary to carry out this section.
			
